Citation Nr: 9925584	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-19 899	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999), for staphylococcosis infection due to 
status post trigger finger release of the right index finger.  

REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United 
States


ATTORNEY FOR THE BOARD

David L. Smith, Associate Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1954 to September 1956.

2.	On September 1, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Los 
Angeles, California, that the veteran died on 
June [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).




ORDER

The appeal is dismissed.



		
      RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

